              Case 6:19-bk-06866-KSJ          Doc 44       Filed 10/15/20   Page 1 of 2




                                         ORDERED.
      Dated: October 15, 2020




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION
                                   www.flmb.uscourts.gov


In re :                                                         Case No. 6:19-bk-06866-KSJ
                                                                Chapter 7

Daniel V. Narine and
Pamela Narine,
                         Debtors.
____________________________________/

      ORDER GRANTING TRUSTEE’S MOTION TO APPROVE SALE OF ESTATE’S
     INTEREST IN NON-EXEMPT REAL ESTATE IN OSCEOLA COUNTY, FLORIDA

          This case came before the Court on Trustee’s Motion for Order Approving Sale of Estate’s
Interest in Non-Exempt Real Estate in Osceola County, Florida, dated September 18, 2020, (docket
no. 42). Said Motion was served on all interested parties and no response has been received by the
Court. Therefore, the Court considers the matter to be unopposed and having reviewed the Motion,
the file, and being otherwise apprised of the matter, determined that the requested relief is in the
best interests of the estate.
          Accordingly, it is
          ORDERED that the Trustee’s Motion for Order Approving Sale of Estate’s Interest in
Non-Exempt Real Estate in Osceola County, Florida, is granted, and the Trustee is authorized to
sell the estate’s interest in said property, as follows:

1.   The property to be sold is more particularly described as :
                Case 6:19-bk-06866-KSJ         Doc 44     Filed 10/15/20      Page 2 of 2




       Lot 142, OAK HAMMOCK PRESERVE UNIT 1, according to the plat thereof as
       recorded in Plat Book 15, Page 167 through 173, inclusive, Public Records of Osceola
       County, Florida.

       Parcel ID No. R052629-444100011420
       a/k/a 2250 Oak Hammock Preserve Blvd., Kissimmee, FL 34743

   3. The property shall be sold to the following buyer for the sales price indicated :

                                                                                Sales Price
   Naim Shailleh                                                                $ 260,000.00
   1759 Big Oak Lane
   Kissimmee, FL 34746

   4. The Trustee has represented that no closing costs are to be paid by the Estate and has obtained
   short sale approval from the mortgage holder who has authorized the following to be paid from
   the sales price : normal closing costs, realtor fees and costs, sums necessary to satisfy an existing
   mortgage, prorated 2020 real estate taxes, delinquent homeowners association dues, and
   bankruptcy estate carve out as described in the Motion.
   5. Trustee is authorized to transfer title to the property by Trustee’s Deed, conveying the interest
   of the estate, subject to current taxes, assessments, zoning, restrictions, and other requirements
   imposed by governmental authorities, restrictions and other matters appearing on the plat or
   otherwise common to the subdivision, and public utility easements of record.
   6. The Estate shall provide to buyer, a certified copy of the Order approving sale, certified copy of
   Notice of Commencement and certified copy of docket, reflecting no objection to the sale, or if
   any, that said objections have been overruled by Court Order.
   7. The 14-day stay pursuant to Rule 6004(h) is hereby waived.




Attorney Kristen L. Henkel is directed to serve a copy of this Order on interested parties who are
non-CM/ECF users and file a proof of service within 3 days of entry of the Order.
